Title: To Benjamin Franklin from the Trustees of the General Loan Office: Bill of Exchange, 20 October 1761
From: Trustees of the General Loan Office
To: Franklin, Benjamin


          
            Exchange for  £300 Sterling  [No.  96  ]
            Philadelphia,  October 20th 1761.
          
          At Thirty Days Sight of this our Fourth per Exchange (our First, Second and Third, of the same Tenor and Date, unpaid) pay unto  John Reynell or Order,  Three hundred Pounds Sterling, for Value received, and charge it to the Province of Pennsylvania; but if it is not paid at said Thirty Days Sight, then pay  Interest on that Sum, from the Expiration of the said Thirty Days, until paid, at the Rate of Six Pounds per Centum per Annum; and if this Bill and Interest is not paid in one Year from the Date hereof, we do hereby oblige ourselves, our Heirs, Executors, and Administrators, to pay the said Bill with Interest from the Date thereof, at the above Rate, until paid, when it shall be returned with a Protest to us, but no other Damages; on this Condition, nevertheless, that if Payment be not demanded within Six Months after the Date of the said Protest, the Interest from that Time shall determine and cease.
          
            Chas. NorrisThos LeechMahlon Kirkbride
          
         
          
            
              To
              Benjamin Franklin Esqr.
            
            
              
              in London
            
          
         
          Endorsed: Pay the Contents to Hillary & Scott on Order
          
            John Reynell
          
        